EXHIBIT 10.3
 
[img002.jpg]

 
Interim Services Agreement
 
October 5, 2012
 
Swisher Hygiene Inc.
Attn. Thomas C. Byrne
Suite 400
4725 Piedmont Row Drive
Charlotte, North Carolina 28210


Dear Mr. Byrne:
 
The SCA Group, LLC (“SCA,” “we,” “us” or “our”) is pleased that Swisher Hygiene
Inc. (“Company,” “you” or “your”) has selected us to provide you with outsourced
interim services.  The services (the “Services”) and fees will be more
particularly described on the Schedule attached hereto and will be provided by
the individual professional (the “SCA Professional”) identified on such
Schedule.  Schedules for additional SCA Professionals may be added from time to
time upon the mutual written agreement of the parties.  In addition, upon the
request of the Company and the execution of an additional Schedule to this
agreement, SCA will provide search Services to the Company, all as more
particularly described on such Schedule.
 
Engagement.  The SCA Professional will be one of SCA’s professionals, and we
will be solely responsible for determining the conditions, terms and payment of
compensation and benefits for the SCA Professional.  You will be solely
responsible for providing the SCA Professional day-to-day guidance, supervision,
direction, assistance and other information necessary for the successful and
timely completion of the Services.  SCA will have no oversight, control, or
authority over the SCA Professional with respect to the Services.  The Company
acknowledges that it is solely responsible for the sufficiency of the Services
for its purposes.  The Company will designate a management-level individual to
be responsible for overseeing the Services, and the SCA Professional will report
directly to such individual with respect to the provision of the
Services.  Unless the SCA Professional is acting as an executive officer of the
Company and is authorized by the Company to make such decision, the Company will
not permit or require the SCA Professional to be the ultimate decision making
authority for any material decision relating to your business, including,
without limitation, any proposed merger, acquisition, recapitalization,
financial strategy or restructuring.
 
Fees and Expenses.  You will pay us the fees set forth on the applicable
Schedule.  In addition, you will reimburse the SCA Professional directly for all
reasonable travel and reasonable out-of-pocket expenses incurred in connection
with this agreement (including any Schedules).
 
Payment Terms.  Payments to SCA should be made within 10 days of receipt of
invoice by electronic transfer in accordance with the instructions set forth
below or such alternative instructions as provided by us from time to time.  Any
amounts not paid when due may be subject to a periodic service charge equal to
the lesser of 1.5% per month and the maximum amount allowed under applicable
law, until such amounts are paid in full, including assessed service
charges.  In lieu of terminating this agreement, we may suspend the provision of
any Services if amounts owed are not paid in accordance with the terms of this
agreement.
 
Bank Name:  Bank of America, N.A.
Beneficiary:  The SCA Group, LLC
Beneficiary Account Number:  898047947134
ABA Transit/Routing Number:  063100277


Please reference the Company name in the body of the payment.
 
 
The SCA Group, LLC     10871 Northwest 2nd Street     Plantation, Florida
33324-1549     (954) 826-0746
 
 

--------------------------------------------------------------------------------

 
 
[img002.jpg]
 
Effective Date and Termination.  This agreement will be effective as of the
earlier of (i) the date SCA begins providing Services to the Company, and (ii)
the date of the last signature to this agreement as indicated on the signature
page.  In the event that a party commits a breach of this agreement (including
any Schedule) and fails to cure the same within 10 days following delivery by
the non-breaching party of written notice specifying the nature of the breach,
the non-breaching party may terminate this agreement or the applicable Schedule
effective upon written notice of such termination.  The termination rights set
forth in this Section are in addition to and not in lieu of the termination
rights set forth in each of the Schedules.
 
Hiring the SCA Professional Outside of a SCA Agreement.   If, at any time during
the time frame in which a SCA Professional is providing Services to the Company
and for a period of 12-months thereafter, other than in connection with this
agreement or another SCA agreement, the Company or any of its subsidiaries or
affiliates employs such SCA Professional, or engages such SCA Professional as an
independent contractor, the Company will pay SCA a placement fee in an amount
equal to 35% of the Annualized Compensation (as defined below).  “Annualized
Compensation” is defined as salary, incentive, signing and other bonuses, equity
compensation, and any other compensation that may be earned by the SCA
Professional during the first 12 months of service with the Company (or its
subsidiary or affiliate) regardless of when or if such compensation is actually
paid.  The placement fee shall be due upon the commencement of the SCA
Professional’s employment or engagement with the Company (or its subsidiary or
affiliate).
 
Warranties and Disclaimers.  WE DISCLAIM ALL REPRESENTATIONS AND WARRANTIES,
WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO ANY
WARRANTIES OF QUALITY, PERFORMANCE, MERCHANTABILITY, OR FITNESS OF USE OR
PURPOSE.  WITHOUT LIMITING THE FOREGOING, WE MAKE NO REPRESENTATION OR WARRANTY
WITH RESPECT TO THE SCA PROFESSIONAL OR THE SERVICES PROVIDED HEREUNDER, AND WE
WILL NOT BE RESPONSIBLE FOR ANY ACTION TAKEN BY YOU IN FOLLOWING OR DECLINING TO
FOLLOW ANY OF THE SCA PROFESSIONAL’S ADVICE OR RECOMMENDATIONS.  THE SERVICES
PROVIDED BY SCA AND THE SCA PROFESSIONAL HEREUNDER ARE FOR THE SOLE BENEFIT OF
THE COMPANY AND NOT ANY UNNAMED THIRD PARTIES.  THE SERVICES WILL NOT CONSTITUTE
AN AUDIT, REVIEW, OPINION, OR COMPILATION, OR ANY OTHER TYPE OF FINANCIAL
STATEMENT REPORTING OR ATTESTATION ENGAGEMENT THAT IS SUBJECT TO THE RULES OF
THE AICPA OR OTHER SIMILAR STATE OR NATIONAL PROFESSIONAL BODIES OR LAWS AND
WILL NOT RESULT IN AN OPINION OR ANY FORM OF ASSURANCE ON INTERNAL CONTROLS.
 
Limitation of Liability; Indemnity.
 
(a)           SCA’S LIABILITY IN ANY AND ALL CATEGORIES AND FOR ANY AND ALL
CAUSES ARISING UNDER THIS AGREEMENT, WHETHER BASED IN CONTRACT, TORT,
NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, WILL, IN THE AGGREGATE, NOT EXCEED
THE ACTUAL FEES PAID BY YOU TO US OVER THE PREVIOUS TWO MONTHS’ OF THE AGREEMENT
WITH RESPECT TO THE SCA PROFESSIONAL FROM WHOM THE LIABILITY ARISES.  IN NO
EVENT WILL WE BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL, PUNITIVE, INDIRECT OR
SPECIAL DAMAGES, INCLUDING, WITHOUT LIMITATION, INTERRUPTION OR LOSS OF
BUSINESS, PROFIT OR GOODWILL.  AS A CONDITION FOR RECOVERY OF ANY LIABILITY, YOU
MUST ASSERT ANY CLAIM AGAINST US WITHIN THREE MONTHS AFTER DISCOVERY OR 60 DAYS
AFTER THE TERMINATION OR EXPIRATION OF THE APPLICABLE SCHEDULE UNDER WHICH THE
LIABILITY ARISES, WHICHEVER IS EARLIER.
 
(b)           YOU AGREE TO INDEMNIFY US AND THE SCA PROFESSIONAL TO THE FULL
EXTENT PERMITTED BY LAW FOR ANY LOSSES, COSTS, DAMAGES, AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES), AS THEY ARE INCURRED, IN CONNECTION WITH ANY CAUSE
OF ACTION, SUIT, OR OTHER PROCEEDING ARISING IN CONNECTION WITH THE SCA
PROFESSIONAL’S SERVICES TO YOU.
 
 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
[img002.jpg]
 
Insurance.  If the SCA Professional is serving as an officer or executive of the
Company, the Company will maintain directors and officers insurance covering the
SCA Professional in the same manner and amount applicable to the Company’s other
directors and officers at no additional cost to SCA or the SCA Professional, and
the Company will maintain such insurance at all times while this agreement
remains in effect.  Furthermore, the Company will maintain such insurance
coverage with respect to occurrences arising during the term of this agreement
following the termination or expiration of the applicable Schedule in the same
manner and amount applicable to the Company’s other directors and officers.  The
Company’s directors and officers insurance must be primary and
non-contributory.  Upon the execution of this agreement and at any other time
requested by SCA, the Company will provide SCA a certificate of insurance
evidencing that the Company is in compliance with the requirements of this
Section with a note in the Description of Operations section of the certificate
indicating that the coverage is extended to the SCA Professional, only while
performing the duties as an officer or executive of the Company.
 
Change in Company Circumstances.  In the event that the Company’s financial
condition or liquidity significantly deteriorates or the Company enters into
discussions with restructuring or bankruptcy advisors, SCA and the Company will
review the current fee structure and payment terms under this agreement
(including any Schedule) and agree on appropriate modifications.  In addition,
SCA and the Company will discuss the need for additional SCA professionals with
specialized skills in working with companies undergoing significant debt and
equity restructuring, and as needed, SCA professionals with experience helping
companies seeking or operating under bankruptcy protection.  The agreed upon
additional professionals will be engaged under terms and fees commensurate to
the expertise and services to be provided.  In the event that SCA and the
Company cannot agree on appropriate modifications to this agreement (including
any Schedule) or the need for additional SCA professionals, SCA may immediately
terminate this agreement or any Schedule upon notice to the Company.
 
Governing Law, Arbitration and Witness Fees.
 
(a)           This agreement will be governed by and construed in accordance
with the laws of the State of Florida, without regard to conflicts of laws
provisions.
 
(b)           If the parties are unable to resolve any dispute arising out of or
in connection with this agreement, the parties agree and stipulate that any such
disputes will be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association
(“AAA”).  The arbitration will be conducted in the Fort Lauderdale, Florida
office of the AAA by a single arbitrator selected by the parties according to
the rules of the AAA, and the decision of the arbitrator will be final and
binding on both parties.  In the event that the parties fail to agree on the
selection of the arbitrator within 30 days after either party’s request for
arbitration under this Section, the arbitrator will be chosen by the AAA.  The
arbitrator may in his or her discretion order documentary discovery but will not
allow depositions without a showing of compelling need.  The arbitrator will
render his or her decision within 90 days after the call for
arbitration.  Judgment on the award of the arbitrator may be entered in and
enforced by any court of competent jurisdiction.  The arbitrator will have no
authority to award damages in excess or in contravention of this agreement and
may not amend or disregard any provision of this agreement, including this
section.  Notwithstanding the foregoing, either party may seek appropriate
injunctive relief from any court of competent jurisdiction, and SCA may pursue
payment of any unpaid amounts due under this agreement through any court of
competent jurisdiction.
 
(c)           In the event any professional of SCA (including, without
limitation, any SCA Professional) is requested or authorized by you or is
required by government regulation, subpoena, or other legal process to produce
documents or appear as witnesses in connection with any action, suit or other
proceeding initiated by a third party against you or by you against a third
party, you will, so long as SCA is not a party to the proceeding in which the
information is sought, reimburse SCA for its professional’s time (based on
customary rates) and reasonable expenses, as well as the fees and reasonable
expenses of its counsel, incurred in responding to such requests.  This
provision is in addition to and not in lieu of any indemnification obligations
the Company may have under this agreement.
 
 
 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
[img002.jpg]
 
Miscellaneous.
 
(a)           This agreement together with all Schedules constitutes the entire
agreement between the parties with regard to the subject matter hereof and
supersedes any and all agreements, whether oral or written, between the parties
with respect to its subject matter.  No amendment or modification to this
agreement will be valid unless in writing and signed by both parties.
 
(b)           If any portion of this agreement is found to be invalid or
unenforceable, such provision will be deemed severable from the remainder of
this agreement and will not cause the invalidity or unenforceability of the
remainder of this agreement, except to the extent that the severed provision
deprives either party of a substantial portion of its bargain.
 
(c)           Neither party will be deemed to have waived any rights or remedies
accruing under this agreement unless such waiver is in writing and signed by the
party electing to waive the right or remedy.  The waiver by any party of a
breach or violation of any provision of this agreement will not operate or be
construed as a waiver of any subsequent breach of such provision or any other
provision of this agreement.
 
(d)           Neither party will be liable for any delay or failure to perform
under this agreement (other than with respect to payment obligations) to the
extent such delay or failure is a result of an act of God, war, earthquake,
civil disobedience, court order, labor dispute, or other cause beyond such
party’s reasonable control.
 
(e)           Neither party  may  assign  rights or obligations under this
agreement without the express written consent of the other party.  Nothing in
this agreement will confer any rights upon any person or entity other than the
parties hereto and their respective successors and permitted assigns and the SCA
Professionals.
 
(f)           The expiration or termination of this agreement or any Schedule
will not destroy or diminish the binding force and effect of any of the
provisions of this agreement or any Schedule that expressly, or by reasonable
implication, come into or continue in effect on or after such expiration or
termination, including, without limitation, provisions relating to payment of
fees and expenses (including witness fees and expenses), hiring the SCA
Professionals, governing law, arbitration, limitation of liability and
indemnity.
 
(g)           You agree to reimburse SCA for all costs and reasonable expenses
(including, without limitation, reasonable attorneys’ fees, court costs and
arbitration fees) incurred by SCA in enforcing collection of any monies due
under this agreement.
 
(h)           You agree to allow us to use the Company’s logo and name on SCA’s
website and other marketing materials for the sole purpose of identifying the
Company as a client of SCA.  SCA will not use the Company’s logo or name in any
press release or general circulation advertisement without the Company’s prior
written consent.
 
We appreciate the opportunity to serve you and believe this agreement accurately
reflects our mutual understanding of the terms upon which the Services will be
provided.  We would be pleased to discuss this agreement with you at your
convenience.  If the foregoing is in accordance with your understanding, please
sign a copy of this agreement and return it to my attention.
 
Sincerely,
 
The SCA Group, LLC

 
/s/ William T. Nanovsky
William T. Nanovsky
Partner
 
Accepted and agreed:
 
Swisher Hygiene Inc.

 
/s/ Thomas C. Byrne
Thomas C. Byrne
Interim President and Chief Executive
Officer                                                                           
 
Date: 10/9/2012                                          
 
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 
 
[img002.jpg]
 
Schedule to Interim Services Agreement
 
This Schedule is entered into in connection with that certain Interim Services
Agreement, dated September 24, 2012 (the “Agreement”), by and between The SCA
Group, LLC (“SCA,” “we,” “us” or “our”) and Swisher Hygiene Inc. (“Company,”
“you” or “your”) and will be governed by the terms and conditions of the
Agreement.
 
SCA Professional Name:  William T. Nanovsky
 
Service Description or Position:  Interim Senior Vice President and Chief
Financial Officer
 
Company Supervisor:  Interim President and Chief Executive Officer
 
Start Date:  September 24, 2012
 
Termination:
 
(a) Either party may terminate this Schedule by providing the other party a
minimum of 30 days’ advance written notice and such termination will be
effective as of the date specified in such notice, provided that such date is no
earlier than 30 days after the date of delivery of the notice.  SCA will
continue to provide, and the Company will continue to pay for, the Services
until the termination effective date.
 
(b) SCA may terminate this Schedule immediately upon written notice to the
Company if: (i) the Company is engaged in or asks SCA or any SCA Professional to
engage in or ignore any illegal or unethical activity; (ii) the SCA Professional
ceases to be a professional of SCA for any reason; (iii) the SCA Professional
becomes disabled; or (iv) the Company fails to pay any amounts due to us under
the Agreement when due.  For purposes of this Agreement, disability will be
defined by the applicable policy of disability insurance or, in the absence of
such insurance, by SCA’s management acting in good faith.  Notwithstanding the
foregoing, in lieu of terminating this Schedule under (ii) and (iii) above, upon
the mutual agreement of the parties, the SCA Professional may be replaced by
another SCA professional.
 
(c) The termination rights set forth in this section are in addition to and not
in lieu of the termination rights set forth in the Agreement.
 
Fees:  You will pay to SCA a fee of up to $50,000 a month for the SCA
Professional.  The fees will be prorated for the first and final fee period
based on the number of days in such period.  The monthly fee includes allowance
for holidays, personal and sick days, and vacation for the SCA Professional
consistent with the Company’s policy as it applies to similarly situated
employees of the Company.
 
The fees set forth in this Schedule will automatically increase on an annual
basis commencing with the first anniversary of this Schedule in an amount equal
to 6% per year.
 
Billings:  SCA will bill for Services in advance in accordance with the
following billing schedule:  up to $25,000 on the 1st and 16th of each month.
 
As a condition to providing the Services, we require a security deposit in the
amount equal to $25,000 (the “Deposit”), which is due upon execution of this
Schedule.  If the Company breaches the Agreement (including any Schedule) or any
other agreement between the Company and SCA or any SCA professional and fails to
cure such breach as provided for herein or therein, SCA will be entitled to
apply the Deposit to its or the SCA professional’s damages resulting from such
breach.  In the event the Deposit falls below the amount required, the Company
will pay SCA an additional amount equal to the shortfall.  Upon the expiration
or termination of the Agreement, SCA will return to the Company the balance of
the Deposit remaining under the Agreement after application of any amounts to
damages as provided for herein, including, without limitation, your unfulfilled
payment obligations of the Company to SCA or any SCA professional.
 
In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.
 

The SCA Group, LLC      Swisher Hygiene Inc.            
/s/ William T. Nanovsky
   
/s/ Thomas C. Byrne
 
William T. Nanovsky
   
Thomas C. Byrne
 
Partner 
   
Interim President and Chief Executive Officer
            Date: 10/9/2012     Date: 10/9/2012  

 
 
Page 5 of 5 

--------------------------------------------------------------------------------

                                                                                    




                                                                                                                                                                         
                                                               